Borner, Associate Justice.
This case was transferred to Tyler from the Austin branch of the court.
The following is believed to be a sufficient statement of the case to show the application of the principles announced in the opinion.
On December 18, 1873, defendants in error, A. G. Graves' & Co., as plaintiffs, instituted suit in the District Court of Collin county against plaintiffs in error, the Houston and Texas Central Eailway Co., on an alleged written contract and modification of the same, and a subsequent verbal addition thereto, by which the plaintiffs agreed to deliver to the defendants upon their right of way in Collin county certain cross-ties, at prices depending upon the kind and length of timber, one-half the price to be paid for immediately on delivery, and for the remainder the nóte of the company to be given. The ties were to be inspected at stated periods by the company. The causes of action, as alleged in the original and amended petitions, may be grouped into two classes—■
1. For alleged reservation of fifteen per cent, on an inspection had February 10, 1873; for twelve cents extra on six thousand pin-oak ties; and for certain inspected ties, for which voucher B was given.
2. For certain uninspected and rejected ties placed by plaintiffs upon said right of way under said contract, and alleged to have been taken by defendants by force and arms and converted to their own use and benefit.
The defendants pleaded, in abatement to the jurisdiction of the court, that the principal office and business domicil of the company was in the city of Houston, in the county of Harris, and claimed to have the privilege of being sued there. They also raised this question by exception, and the further question, that the pleadings of plaintiffs were multifarious, in *201having joined in the same suit an action upon a contract and upon a trespass.
The plaintiffs excepted to the plea to the jurisdiction, because it did not show a want of jurisdiction in said District Court of Collin county.
On the trial, plaintiffs’ exception to the plea in abatement was sustained and the defendants’ exceptions were overruled. On verdict of a jury, judgment was rendered for the plain- - tiffs and the defendants appealed, and the above two rulings of the court, with other alleged errors, have been assigned. These two seem to be the controlling questions, and have been elaborately presented.
1. As to the alleged error in sustaining plaintiffs’ exceptions to defendants’ plea in abatement.
The question was not one of jurisdiction over the subject-matter, but of personal privilege only. This character of plea should aver fully not only what is necessary to be answered, but anticipate and exclude all such supposablc matter as would, if alleged on the opposite side, defeat the plea. (Gould on Plead., ch. 3, secs. 57, 58; Hollingsworth v. Holshousen, 17 Tex., 44.)
In the case of Breen v. The T. & P. R. R. Co., 44 Tex., 304, in the consideration of a similar plea to the one now before the court, in which it was simply averred that the principal office of the company was in Marshall, in the county of Harrison, it was held defective, in this: that it did .not negative, but that the trespass may have been committed in the county of Wood, in which the suit was brought.
We think, then, that the court did not err in sustaining the • exception to the plea in abatement. Did it err in overruling defendants’ exception, which also presented the question of jurisdiction ?
Under the decision of Bartee v. Central Railway Co., 36 Tex., 648, this exception was not well taken; and by act of the 14th Legislature, sec. 31, which took effect March 21, 1874, the question so fully presented by counsel for plaintiffs *202in error will cease to be a practical one. This act provides: “ That hereafter any public or private corporation, including railroad companies, * * * may be sued in any court in this State having jurisdiction of the subject-matter, aud in the county where the cause of action, or any part thereof, accrued,” &c.
This statute was in force at the date of the last amendment by plaintiff, April 1, 1874, by the allegations of which this suit was brought within its provisions, and also when the judgment was rendered on the exceptions. It affected the remedy only, and not the substantial rights of the parties ; and, by a well-established principle, the judgment should have been according to the law as it then stood, though amended after the institution of the suit. (Cooley’s Const. Lim., 362.)
2. The other point presented by the exceptions was, that the pleadings of the plaintiffs were multifarious.
In our opinion, the causes of action here sued upon were not so distinct and inconsistent in their nature as to be subject to this objection. Our system of pleading is intended to prevent circuity and multiplicity of actions, and to obviate “ the technical and artificial boundaries of the common law.” (Carter v. Wallace, 2 Tex., 209.) We do not say that a case may not arise with us where the objection of multifariousness would not be well taken; but we think, as a general rule, that the principle announced in Walcott v. Hendrick, 6 Tex., 415, should govern: that an objection which would be well taken under a system where there are forms of action should not prevail with us, where the matters relied on “ are connected with or grow out of the same cause of action, or transaction, and subject-matter in dispute.” Particularly should this be the case where the parties and the evidence are the same.
We do not think, then, that there was error in overruling the defendants’ exception upon either of the points presented.
3. There are several other alleged errors assigned. We *203have given them very careful consideration and repeated examinations in connection with the charge of the court and statement of facts, and although we are impressed with the belief that the plaintiffs recovered at least the full amount to which they were entitled, and that the judge presiding would have been justified in granting a new trial on the ground that the verdict was excessive, yet we do not find in the record such error as will authorize us to revise his discretion in this particular, or to reverse the cause on other grounds. The judgment below is therefore affirmed.
Affirmed.